United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 12, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-40996
                          Summary Calendar



DAVID CARPENTER,

                                     Plaintiff-Appellee.

versus


TYLER INDEPENDENT SCHOOL DISTRICT,

                                     Defendant-Appellant,


                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:05-CV-124
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     The district court did not abuse its discretion in awarding

Carpenter front-pay damages, even though the court declined to

award back-pay damages because of Carpenter’s failure to mitigate

those back-pay damages.    See Giles v. General Electric Co., 245

F.3d 489, 490 (5th Cir. 2001); DeLoach v. Delchamps, Inc., 897 F.2d

815, 822-33 (5th Cir. 1990). And, given its broad equitable powers

in USERRA cases, 38 U.S.C. § 4323(e); Coffy v. Republic Steel


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 06-40996
                                   -2-

Corp., 447 U.S. 191, 196 (1980), the district did not abuse its

discretion   in   awarding   one   year’s   salary   without   considering

Carpenter’s prospective $7-per-hour future income.         Consequently,

the court did not err in awarding Carpenter attorneys’ fees.           38

U.S.C. § 4323(h)(2); Buckhannon v. Bd. and Care Home, Inc. v. West

Va. Dep’t of Health    & Human Resources, 532 U.S. 598, 602 (2001).

In his brief, Carpenter attempts to cross-appeal the district

court’s upholding the jury’s finding of no damages, but Carpenter

never filed a notice of appeal, hence we cannot entertain his

argument. FED. R. APP. P. 4(a)(3); see, e.g., Positive Black Talk,

Inc. v. Cash Money Records, Inc., 394 F.3d 357, 365 n.5 (5th Cir.

2004).

     AFFIRMED.